          Case 1:20-cv-11931-GAO Document 4 Filed 11/10/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 Barry W. Chapin,
                                        Appellant
                        v.                           BANKRUPTCY APPEAL
 Harold Murphy, Esq., as he is chapter 7       Case No. 1:20-cv-11931-GAO
 bankruptcy trustee,
                                      Appellee

                                    EMERGENCY MOTION
                                  FOR STAY PENDING APPEAL
        NOW COMES Barry W. Chapin, debtor/appellant, and respectfully moves the court for a
stay of the bankruptcy court’s order allowing the appellee (hereinafter “trustee”) to sell Mr.
Chapin’s home. Emergency treatment is requested as the trustee has scheduled a sale for November
18. As set forth in the motion for a stay made in the bankruptcy court, a copy of which is attached
and incorporated herein by reference, the trustee has conceded that there is no equity in the property
for the benefit of unsecured creditors. As stated in the First Circuit’s decision in In re Traverse, 753
F. 3d 19 (1st Cir. 2014 ), a copy of which is also attached, “Where, on the other hand, a property fails
to yield any remaining equity for the estate beyond the value of its secured encumbrances and the
debtor's homestead exemption, a trustee generally should not sell the home, but should leave the
secured creditors to their own legal means of recovering their claims.”
        Also attached is a copy of the trustee’s objection and related documents, including a
transcript of the hearing before the bankruptcy court.
        Wherefore Chapin requests that the bankruptcy court’s order be stayed.

November 10, 2020
                                                Respectfully submitted,
                                                Barry Wisner Chapin, debtor
                                                By his attorney,

                                                /s/    David G. Baker
                                                David G. Baker, Esq.
                                                236 Huntington Avenue, Ste. 317
                                                Boston, MA 02115
                                                BBO # 634889
                                                617-340-3680
         Case 1:20-cv-11931-GAO Document 4 Filed 11/10/20 Page 2 of 2




                                CERTIFICATE OF SERVICE
The undersigned hereby states upon information and belief that on the date set forth above, the
within Motion will be served upon all persons and entities named below by the court’s CM/ECF
system on the date set forth above.
                                                /s/       David G. Baker
                                                David G. Baker, Esq.
Kathleen R. Cruickshank on behalf of Trustee Harold B. Murphy -
kcruickshank@murphyking.com, bankruptcy@murphyking.com;rguarino@murphyking.com;ec
f-f3829d9f3bd3@ecf.pacerpro.com
Harold B. Murphy - mxc@hanify.com, ma33@ecfcbis.com;dkonusevska@murphyking.com
